PER CURIAM:
Josiah Welch appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Welch v. Snyder, No. 3:08-cv-00025-GCM (W.D.N.C. Jan. 25, 2008). We dispense with oral *266argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.